Earl Warren: Mr. Margolis you may proceed.
Ben Margolis: If the Court please. In the 10 minutes remaining to me, it is simply impossible for me to deal with the numerous misstatements of fact, erroneous statements concerning the contents of the records, misleading statements by omitting portions of the record, which were included in counsel's argument. They are contained in the brief, however, and if I have time, I will refer to some of them. I want first, however, in the time remaining for me to deal with some of the legal questions principally with some of the instructions. At page 112 of the brief for petitioners, the Court will find in a footnote the instruction which Judge Medina gave on the issue of in kind of advocacy proscribed by the Smith Act. And it reads as follows, “In further construction and interpretation of the statute, I charge you that it is not the abstract doctrine of over -- overthrowing or destroying organized government by unlawful means which is denounced by this law.” Now, let me stop there. The defense requested the trial judge to advise the jury that it was not the abstract doctrine of overthrowing the Government by force and violence. He refused to give that -- that there was involved there. He refused to give that instruction. True. He said that the mere holding of an opinion or a belief or a prediction or a prophecy did not constitute a violation, but he never said that the advocacy of the abstract doctrine wouldn't constitute a violation although he was specifically requested to instruct the jury that the advocacy of the abstract doctrine of the overthrow the Government by force and violence does not constitute a violation of the Smith Act. Then they, the instruction of Medina, Judge Medina --
Felix Frankfurter: The question is that he affirm -- that he instructive affirmatively what it was and therefore, the failure to deny what it want, it doesn't make any difference.
Ben Margolis: And I will deal with that, Your Honor, in a moment. I -- I wish first of all, I think there are two questions involved as you indicated yourself, Mr. Justice Frankfurter. One is whether it was done and second if so the clarity with which it was done. I submit that on this -- an issue of this important the defense was entitled not only to enact a -- an instruction which is susceptible of a correct instruction -- correct construction of the law. But they're entitled to an instruction which specifically and explicitly and clearly spelled out the law and this we never got. We never got an instruction which said, “That abstract doctrine is not covered by the Smith Act.” Now, let me go on with Judge Medina's instructions. Now, he goes on, but the teaching and advocacy of action for the accomplishment of that purpose. We said in the trial of that case, we want an instruction which says, “It isn't just the teaching and advocacy of ideas, but it is the teaching and advocacy of action.” He refused to give that instruction. At no -- nowhere in his instruction will you find the word action. Medina -- Judge Medina, however, wasn't satisfied even with that. He went to say -- he went on to say, “By language reasonably and ordinarily calculated to incite the persons to such actions.” We ask that he give that with respect to the type of language to be used, but he refused to do so. Now, let us take the instruction that he did give. First of all, he gave a definition in which he stated to the jury that the word “advocate” and the word “urge” mean exactly the same thing. He said the word -- and here I am referring to the appendix to appellant's brief which I previously referred to at page 32. He said the word “advocate” means to urge or to plead in favor of, to support, vindicate or recommend. In other words, he threw “urge” in with all of these phrases and definitions which include the urging or advocacy of ideas as distinguished from the urging or advocacy of action. Never once did he say, “It is action that must be urged, not an idea must be urged.” Now let me point this out from the standpoint of clarity to counsel here and perhaps to me if I hear someone say, “Urge the advocacy, the overthrow of the Government by force and violence.” It might mean urge action to accomplish that purpose. But one can also urge that as an idea, as a philosophical concept. The word -- use of the word does not limit the definition to a situation in which only urging of action or advocacy of action is what it is covered. It can be either urging or advocacy of the idea or urging or advocacy of action and therefore, the instruction was at large on this issue and it permitted a conviction for the urging or advocacy of ideas as distinguished from the urging or advocacy of action. Now --
Felix Frankfurter: What was (Inaudible) he gave the paragraph that he just keeps following the words to which you've just referred about advocate etcetera.
Ben Margolis: Yes.
Felix Frankfurter: Is the disavow of giving a meaning that it restricted with entertainment of ideas.
Ben Margolis: Which was more damaging almost than anything else he did. What does he say? The holding of a belief or opinion does not constitute advocacy or teaching.Of course it does. We were told -- we wanted an instruction, not that you couldn't hold beliefs or opinions but that only advocacy of action was involved. He said, “Hence the Smith Act does not prohibit persons who may believe that the violent overthrow and destruction of the Government of United States is probable or inevitable from expressing that belief.” In other words, he said, “You have a right to say that in your opinion this is probable or inevitable.” And then he goes on to say, “whether such belief be reasonable or unreasonable is immaterial, prediction or prophecy is not advocacy.” So, there he is saying there certain kind of ideas that you can urge. Certain kind of ideas that you can --
Felix Frankfurter: Entertain.
Ben Margolis: Entertain. But he says -- he -- he does not include within those ideas. He does not even include as an idea that can be entertained, overthrow the Government by force and violence as a duty and necessity. He doesn't even include that as an idea, would you have a right to hold and a right to urge upon others for acceptance as an idea. By this first paragraph -- by this first paragraph, he eliminated the very thing that we say -- of a he -- he removed protection from the very thing which we say is protected under the First Amendment which Dennis said is protected under the First Amendment, to wit the urging or advocacy of the idea of the overthrow of the Government by force and violence and asking people to accept the idea. This instruction is clearly as it was possible for the judge to do unintentionally and knowingly, willingly on his part permitted the jury to return a verdict of guilty as to each of these petitioners for the advocacy of ideas and nothing more without regards to whether or not action was even urged by any of these petitioners. This, I submit, is a clear violation of the First Amendment. Let me turn now to a question --
Felix Frankfurter: Suppose one agrees with you, what issues are left in the case?
Ben Margolis: Well, we think that the Court should still reach the issue of the insufficiency of the evidence, because that would dispose of the matter once and for all. It would not merely result in it being sent back for a new trial. But if the evidence, as we contend, was wholly insufficient then what should be done is that the matter should be sent back with instructions to dismiss the proceedings.
Felix Frankfurter: That is -- that isn't the normal call if the reversal on a question of law will took care of it on concept, what you call insufficiency of evidence may involve a judgment as to the requirements of the law, the Government may had one view with the trial, to their great surprise the court reversing that -- rejects that view. Why haven't -- why do you (Inaudible)
Ben Margolis: I -- I would say this because as a practical matter when the case was concluded, when they had put in their case. They have chosen their course of action. They had put these defendants in jeopardy. They had gone through six months of this --
Felix Frankfurter: No doubt about that.
Ben Margolis: They had put them in jeopardy. They had accepted their theory. They had put in the evidence that they had available. At that time, the evidence was insufficient and, we submit, that it was the duty of the trial judge if the evidence was insufficient to order the jury to bring in a verdict of not guilty. He should have done that. He's having failed to do that can be corrected only on appeal.
Felix Frankfurter: That's right. But the Government may have had its theory then or I don't what was the relevant law that this trial judge may have the same theory. The Court of Appeals claimed he had a theory that this was sufficient. And here they -- for purposes of this discussion, this Court said, “No”. He didn't have enough or he didn't have the kind of evidence that the statute requires. Whereas the Government allowed you to raise, lifted your jeopardy. Why is the Government obliged to just say, well he didn't know the statute requires this. He could have not said so and he can meet him.
Ben Margolis: I think, if Your Honor please, that the answer is this. That the -- I -- I think that the Court is done both things. I think there are cases in which they have discovered errors of law, held the evidence insufficient and send it back for a new trial. There are other cases in which they've sent it back with the instructions to dismiss. It seems to me and I don't think that this was a case in which the Government held out anything. I don't think that this was a -- they had six-month trial. I think consideration should be given to the fact of the burden that is placed upon defendants in a situation such as this. I think that this -- that there's also been the theory laid down for the Government. These are the -- I think the Dennis case outlines what the limitations were under the Smith Act prosecutions consistent with the First Amendment. They had noticed of what they had to prove and I submit that they didn't prove anymore because they didn't have anymore. They would approve more if they've had it. And just to put these defendants through the burden of a second trial if this evidence is insufficient is, I think, not in the best interest of the process of justice.
Felix Frankfurter: Let me put to you this consideration. Suppose I -- suppose I'm convinced that the charge was one in one respect or another. Suppose I conclude that the charge has been adequate for this or that reason, since I didn't go through the, how many? Fifteen thousand page, evident and say, “I don't think we ought to direct these people because I think the evidence is sufficient.” I should hesitate long before I think I ought to tell in case there has to be a new trial that the evidence is sufficient.
Ben Margolis: That -- that --
Felix Frankfurter: That's not a very -- that's not a -- that has its serious disadvantages for the Supreme Court to be announcing announce that the evidence is sufficient only if a judge get the right words, the next time he charge them.
Ben Margolis: May I -- may I answer that question, Mr. Justice Frankfurter?
Felix Frankfurter: That's why I'm putting the question.
Ben Margolis: Yes. In the first place, I want to say to the Court that it will not be necessary for this Court to read 15,000 or 16,000 pages of the record. And the reason for it is that the references to all of the material testimony will be found in the two briefs. And I think that it -- actually as far as the material testimony is concerned outside of these quotations and when you read someone, you've read -- many of them are simply repetitious. I don't assume that the Court is going to sit down and spend hours reading quotation after quotation. Leaving that to one side, the quotation, the evidence, I doubt, if it's more than -- I -- I'm pretty sure it's under a thousand pages. It might be more in the neighborhood of 500. You see this -- this record was filled. This -- this case was a trial of books. This -- almost most of the time was spent reading from the books, the jury have a tough time keeping its eyes open. And so -- that you have a long record for this -- the same thing that happened in the argument here.
Felix Frankfurter: Now a book can be less evident the fact that it's written testimony instead of oral testimony doesn't make it less demanding in taking up your judgment what it all means.
Ben Margolis: However, what was lacking in the case and what we claim is lacking is that there was a lacking proof that the individuals here involved put an evil or unlawful interpretation upon those books. I'm not saying that books aren't admissible.
Felix Frankfurter: Does it make it necessary to read the books?
Ben Margolis: Well, not at the great length. There were -- there were quotations that were read six and eight times, same quotations for the jury. There were quotations which are repetitious. The same thing said in a half and dozen ways. This -- this case was tried so that the jury would hear the word violence as many times as it was possible to get that word before the jury. That's the manner in which this case was tried. As far as the time spent on showing or attempting to show any connection between these individuals and the books other than the membership in the Communist Party or any interpretation which they gave to the books, well it just none of it. Let me give you an example of how they tried this case and this happened time and time again, Mr. Justice Frankfurter. They would put on a witness and the witness would say, “Petitioner or defendant so and so taught a class on Marxism-Leninism.” And he said read these books. That happened one or two cases or in most cases he just taught a class on Marxism-Leninism and not mentioning any books. (Inaudible) they have -- their witnesses were there. The witnesses were sitting in the class, hearing the petitioners teaching that class on Marxism-Leninism. They don't ask a single word about what was said about of that class, about how the petitioner himself while teaching the class construed Marxism-Leninism, oh, no. They say he taught the class on Marxism-Leninism and then they read Marxism-Leninism. And I say, Mr. Justice Frankfurter, that's a trial of books, not a trial of people.
Earl Warren: Mr. Margolis, did I -- did I understand you to say that so far as the briefs were concerned, there's no great difference of opinion between you on the facts of law?
Ben Margolis: That the differences arise primarily upon the inferences to be drawn from the facts and there are a few instances in which -- in which there are differences. Well, the point I was trying to make is that you will find in the two briefs the references to the pages --
Earl Warren: Yes.
Ben Margolis: -- that we're reading and I think that you will find that those pages probably run somewhere in the neighborhood of 500.
Earl Warren: Yes.
Ben Margolis: Thank you, Your Honor.
Earl Warren: Mr. Donovan.
Augustin Donovan: Your Honors please. With respect to the question concerning that double question of the Court, I wanted to read this that occurred later on in the record after the colloquy that was referred to when they were discussing, the one or two question matter. And I read from the record at page 13,721 and that is volume 26. The Court “I won't ask them that, I would ask them to answer if any of them feel or if any of them happened to have heard something or seen something which has affected them. And they feel it might affect their ability to serve with absolute impartiality as a jury if they so feel to stand up and say so but you must appreciate that this is a very delicate situation. I would only do it as I say if the defense urged it. Mr. Schullman We are urging, except we are urging it to be done in this fashion, Your Honor. I mean I am not talking about phraseology. We are urging it to be done in a fashion so at least we have two concrete questions that occurred later on in the record after the colloquia referred to default.” Now, if Your Honors pleased with respect to the last question addressed to Justice Frankfurter by Mr. Margolis and the Court asked the question. I believe that our two petitioners at a stage, long before there were any instructions, should have been dismissed from this case. I don't believe there is any evidence that added them in as conspirators. And I believe a very careful analysis of our brief which takes up every single item and goes into every inference as I said yesterday and shows the tenable inferences of absolute innocence all the way along the line that at that time, the trial court should have been acted and dismissed. And I believe if the record shows that that then this Court should do what the trial court should have done under the record that was presented. Irrespective of whether or not it is an unusual matter, I believe, that the justice required that where the evidence in a criminal case is not sufficient, the tenable inferences of innocence all the way along the line and not anyone other inference that could be drawn that then at that time the case should have been dismissed as to these particular petitioners. And if this Court, if it sees it that way that they should also follow the rule and -- and order a dismissal as to our petitioners. I'm speaking only as to our petitioners because of this voluminous record, we have limited our research and our checking to the evidence that particularly refers to us. We find out from the answer of the respondent that there's very little disagreement in our analysis of that evidence. I was just told that by Mr. Monahan that he agrees with us on the Connelly elevator the deal. Connelly went up in the elevator three times in three years or six times in three years and has no record of being on any list. There is no record of whether he went in morning, noon or night and there's no record if there was any meeting at the time he went up. And that we contended for in our answer and Mr. Monahan has conceded that that's accurate.
Speaker: (Inaudible)
Augustin Donovan: He is -- he acted as -- the paper responses by the Communist Party. It is the sponsored Communist Party paper both in Los Angeles and San Francisco.
Speaker: (Inaudible)
Augustin Donovan: Well, whoever the appropriate person is I don't happen to be able to answer that question Justice Harlan.
Speaker: (Inaudible)
Augustin Donovan: Yes. I don't believe there's any evidence as Mr. -- I hadn't any evidence of how we came into the existence of position of the judge. However, the invalidity of the testimony as analyzed in our brief stands out. Now then, does it mean in this case that when you join a club, you write a blank check on everything, anybody in the club did or might do or what the founding fathers of the club might have done or what they might have written. It's getting far -- far field when minds search for its thoughts of that kind and were found guilty of thoughts by virtue of the use of the conspiracy system of trial to be guilty of anything that somebody else might or did not think, despite the fact that all of our conduct points directly to the opposite, everything we wrote in our paper. It's admitted in the brief on page 112 that there's nothing in the paper that divide (Inaudible) possibility was advocate -- advocated violence or the like. Now, nothing that they did, as we outlined in our brief, nothing that they said, nothing was said in their presence. Where in the world do we go with this conspiracy charge, must we write a blank check on everybody we know or belongs to our club or organization?
Speaker: (Inaudible)
Augustin Donovan: I don't believe so unless it was brought definitely home to these men and they showed the intent.
Speaker: (Inaudible)
Augustin Donovan: Yes.
Speaker: (Inaudible)
Augustin Donovan: Yes.
Speaker: (Inaudible)
Augustin Donovan: Well, if the Party itself was without question and clearly in favor of force and violence and a man knowing that showing in the party and continued in the party with that idea and intent --
Speaker: You're not answering the question.
Augustin Donovan: Pardon me, Your Honor.
Speaker: Whether the only defendant have been in the Communist Party himself?
Augustin Donovan: Yes. And they advocated violence.
Speaker: And will you concede, there was enough evidence to raise the jury questions, but for the purpose (Inaudible) force and violence.
Augustin Donovan: I think not in view of their constitutional provision to the exact -- to the exact contrary. In 1945, the one that I read yesterday is directly to the opposite. They are official constitution. In 1945, they set forth this non-advocacy of any type of violence whatsoever. In 1948, they added two provisions to -- to the same tone and effect.
Speaker: (Inaudible)
Augustin Donovan: I doubted your Honor. I -- I have not to -- as I say I must say frankly, that I have not analyzed this record except with respect to my two petitions. But I do not believe that there is evidence of that kind. However, I'm saying that and not having screened at. I don't want to be sure I'm not to be misunderstood. Now, there is -- there first in the reply brief here -- I did want to say this. There was one question concerning instructions. The jury was out six days and six nights and it was a mixed jury I ascertain that. I was not at the trial. I didn't engage in a case whatsoever until it came for -- for petitioner --
Felix Frankfurter: Was there documentary instructions during those six days? They're just out six days, how many?
Augustin Donovan: Six days and six nights continuous.
Felix Frankfurter: How many years? How many working hours do they have everyday?
Augustin Donovan: You would know that. I wouldn't --
Mr. Attorney General: Your Honor, I would estimate that they were work nine or ten hours a day.
Felix Frankfurter: It's coming under the Court to see.
Mr. Attorney General: I think during that period of time if they work from 9:30 or 10 until six.
Felix Frankfurter: In six days, is it not?
Mr. Attorney General: Yes, sir. Well, they came in with a verdict on the afternoon.
Felix Frankfurter: But they answer to no further instruction or is to say --
Mr. Attorney General: That's right, sir.
Augustin Donovan: I presumed you can speculate as to whether or not the instructions were clear or solve from the length of time that they were out, I don't know whether that's appropriate enough. Now, the analysis of the evidence, we find nothing either in the answer of respondent or in his argument that in anyway challenges our contentions as to its instability, texture of sand, lack of the type of character that should be used or permitted to be used and sent to a jury under the rules of the criminal law with respect to the exclusion of reasonable doubts and the presumption of innocence and the rule that tenable testimony of innocence prevents them to be -- entirely all the way through would prevent the case from being sent to the jury. And that purpose, I believe, that long before these instructions or any of these other things came up, the duty then lay on the trial court to dismiss the case with respect to us. Now -- now, in the Dennis case, the expression as -- that we intend to overthrow the Government by force and violence as speedily as circumstances would permit. Now, that doesn't mean we just intend to overthrow the Government with force and violence. Let's assume its arguendo by all means because it would be purely hypothetical with respect to our petitioners and I think any other petitioners here. However, with our petitioners. Let's assume that they have intent to advocate, to overthrow the Government on force and violence. How are we going to equate the phrase “as speedily as circumstances will permit?” Does that mean any time, years hence or does not that have an element, an import of immediacy? The word “speedily” suggests immediacy. It might -- maybe if they said if passed and when, it wouldn't mean anything. Maybe if they just said period, then if you had it anytime in the future, you would violate. But when the limitation of that “speedily as circumstances” would permit, is placed in there, it means something. It means something that imports immediacy. Now it also gets into somewhat the --
Felix Frankfurter: I -- it seems to me rather to me --
Augustin Donovan: No -- no. Not necessarily, but it doesn't mean 10, 20 years from now or whenever you might get the idea. It doesn't mean it passes when Your Honor, I don't believe. I believe it has something in the nature of pretty soon or it doesn't mean anything, they could have stop with the period and never put that clause in there at all. If they had just intended that all you have to do is have the intent. And that I -- and that I -- as I analyzed the case, now, of course, as cases go along here undoubtedly that particular phrase in the Dennis case will be given action and will eventually be set forth in someway that will probably more accurately indicate the bounds and the limits, wherein you can step in to the First Amendment and restrain its -- its use.
Earl Warren: Mr. Donovan, I'm afraid -- I'm afraid your time is up.
Augustin Donovan: Oh, is it.
Earl Warren: Yes. Now --
Augustin Donovan: Sorry.
Earl Warren: Let me suggest this. You -- you are now -- you and Mr. Monahan were agreed as to the -- as to some phases at least of your evidence.
Augustin Donovan: Yes.
Earl Warren: Would you mind putting that in writing so it will help simplify it?
Augustin Donovan: Yes.
Earl Warren: Now, without putting any obligation on other counsel, I might say that if there are any phases that you can agree with Mr. Monahan on that will simplify the issue for us. You may feel free to do the same thing but no obligation on anybody to -- to do it.